                 Case 1-19-43516-ess              Doc 17        Filed 08/11/19          Entered 08/12/19 00:17:33


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-43516-ess
Michael Krichevsky                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: mcuzzo                       Page 1 of 1                          Date Rcvd: Aug 09, 2019
                                      Form ID: 778                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 11, 2019.
db             +Michael Krichevsky,   4221 Atlantic Ave,   Brooklyn, NY 11224-1023

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 11, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 9, 2019 at the address(es) listed below:
              Alan Smikun    on behalf of Creditor   Select Portfolio Servicing, Inc., as Servicer Agent for
               U.S. Bank NA, successor trustee to Bank of America, NA, successor in interest to LaSalle Bank NA,
               on behalf of the holders of the WaMu Mortgage alansm@nyfclaw.com, amelia@nyfclaw.com
              Marianne DeRosa    Derosa@ch13mdr.com, mderosa13@ecf.epiqsystems.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 3
               Case 1-19-43516-ess                    Doc 17   Filed 08/11/19    Entered 08/12/19 00:17:33


 Information to identify the case:
 Debtor 1              Michael Krichevsky                                       Social Security number or ITIN   xxx−xx−7181
                       First Name   Middle Name   Last Name                     EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name
 (Spouse, if filing)
                                                                                EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court            Eastern District of New York
                                                                                Date case filed for chapter 13 6/6/19
 Case number:          1−19−43516−ess




                                             NOTICE OF PROPOSED DISMISSAL


                                                          NOTICE TO DEBTOR

NOTICE IS HEREBY GIVEN THAT:
Filing fee of $310.00 must be paid in order for the debtor to receive a discharge of debts.
There is a balance due of $305.00.
If the filing fee is not paid within ten (10) days of this notice of delinquency, a hearing to dismiss the petition will be
scheduled.

Please enclose a money order payable to "CLERK, U.S. BANKRUPTCY COURT".


 Dated: August 9, 2019

                                                                            Robert A. Gavin, Jr., Clerk of Court




blmich2−2[Notice of Proposed Dismissal]
